5DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 16, 27, 31, 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 3,388,716) in view of Eley (US 9,261,212), Clemens (US 4,442,557) and Flannery (US 2012/0080551).
Regarding claim 7, Wilson discloses a device for the safe and organized guided handling of the hose supply in the event of a firefighting operation, comprising:
a hose (13);
a reel (11);
a central water connection (12) connected to the reel (11);
wherein the hose (13) can be wound on the reel (11) to form a hose supply (Column 4, line 30): and
the central water connection (12) is in fluid communication with the hose (13) (Column 2, lines 63-65); 

wherein the hose (13) is dimensionally stable and has a diameter (Figure 4). 
Eley discloses a hose connector (20) that is rotatable relative to a base (14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the reel of Wilson to further include the central connection (Wilson, 12) with the connection (Eley, 20, 14) of Eley, thereby providing the connection (Eley, 20, 14) rotatable relative to the reel (Wilson, 11), in order to provide for ease in storing and using the hose, as disclosed by Eley (Column 1, lines 11-14).
Wilson in view of Eley fails to disclose the housing being a bag for transporting the reel;
wherein more than 50% of the surface of the bag consists of flexible material;
wherein the bag has at least one handle and/or strap, by which the bag [[it]] can be carried; [[and]]
wherein the bag has a form adapted to the form of the reel;
Clemens discloses a housing for carrying a hose that is a bag (10), wherein more than 50% of the surface of the bag consists of flexible material (Column 3, lines 4-6, Nylon);
wherein the bag has at least one handle (24, 26) by which the bag can be carried; and wherein the bag has a form adapted to the form of the hose (Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson in view of Eley with the 
Wilson in view of Eley and Clemens fails to disclose a device wherein the reel includes a plurality of struts extending radially from the axis, a first strut of the plurality of struts in a first plane perpendicular to the axis, the first plane arranged along the axis, between a first end plate of the reel and an opposing, second end plate of the reel at a first distance from the first end plate such that the hose having the diameter fits between the first strut and the first end plate, and a second strut of the plurality of struts in a second plane parallel to the first plane and perpendicular to the axis, the second plane arranged along the axis between the first plane and the second end plate at a second distance from the first end plate equal to the first distance such that the hose having the diameter fits between the first strut and the second strut, wherein each of the first strut and the second strut has a length at least equal to the diameter of the hose.
Flannery discloses a hose reel wherein the reel includes a plurality of struts (46a, 46b, 46c) extending radially from an axis, a first strut (46a) of the plurality of struts in a first plane perpendicular to the axis (Figure 3), the first plane arranged along the axis, between a first end plate (44) of the reel and an opposing, second end plate (45) of the reel at a first distance from the first end plate such that the hose having the diameter fits between the first strut and the first end plate (Figure 3), and a second strut (46b) of the plurality of struts in a second plane parallel to the first plane (Figure 3) and perpendicular to the axis (Figure 3), the second plane arranged along the axis between the first plane and the second end plate (45) at a second distance from the first end plate (44) (Figure wherein each of the first strut (46a) and the second strut (46b) has a length at least equal to the diameter of the hose (Figure 2, The struts are taller than the hose).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Wilson in view of Eley and Clemens to include the reel having a plurality of struts (Flannery, 46a, 46b, 46c) extending radially from the axis, a first strut (Flannery, 46a) of the plurality of struts in a first plane perpendicular to the axis (Flannery, Figure 3), the first plane arranged along the axis, between a first end plate (Wilson, first end plate of 11) of the reel and an opposing, second end plate (Wilson, second end plate of 11) of the reel at a first distance from the first end plate such that the hose having the diameter fits between the first strut and the first end plate (Flannery, Figure 2), and a second strut (Flannery, 46b) of the plurality of struts in a second plane parallel to the first plane (Flannery, Figure 3) and perpendicular to the axis (Flannery, Figure 3), the second plane arranged along the axis between the first plane and the second end plate at a second distance from the first end plate such that the hose having the diameter fits between the first strut and the second strut (Flannery, Figure 3), in order to provide for retention of the hose on the reel, as disclosed by Flannery (Abstract, lines 9-13).
Though Wilson in view of Eley, Clemens and Flannery is silent as to the spacing of the hubs, it would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to space the second hub at a distance equal to the first hub. Applicant has not disclosed that the claimed spacing provides an advantage, is used for a particular purpose, or solves a stated problem. Further, Flannery discloses that the hubs may be spaced at a desired 
Therefore, it would have been an obvious matter of design choice to space the second hub at a distance equal to the first distance.
Regarding claim 16, Wilson in view of Eley, Clemens, and Flannery discloses the device according to claim 7, wherein a dimensionally stable second hose (13) is connected to the central water connection (12) (Figure 2, A second hose extends between coupling 63 and coupling 15).
Regarding claim 27, Wilson in view of Eley, Clemens and Flannery discloses the device according to claim 7, wherein the bag has a front side and a rear side and a connecting region (26, 28, 30) between the front (The side opposing wall 12) and rear side (12) of the bag (Figure 1) is reinforced as a hinge (The straps reinforce the upward position of the walls; When the straps are removed, the bag folds down as a hinge).
Regarding claim 31, Wilson in view of Eley, Clemens and Flannery discloses the device according to claim 7, wherein the bag (10) includes means for automatic automatically winding the hose (13) onto the reel (11) (Column 4, lines 12-15, The release of the pawl provides for automatic winding of the hose).
Regarding claim 36, Wilson in view of Eley, Clemens and Flannery discloses use of the bag (10) from a device according to claim 7 as a rescue device (Column 3, lines 48-50).
Regarding claim 37, Wilson in view of Clemens, Eley and Flannery discloses a method for handling a hose supply when extinguishing a fire, said method comprising the following steps:
laying a water supply line (59) laid with the aid of at least one first hose (Figure 4, the portion of hose 13 outside of the receptacle) (Column 3, lines 48-49);
a providing device according to claim 7 (See above claim 7);

the reel (11) is mounted rotatably in a housing (10)(Column 2, lines 61-63);
the housing (10) is fixed in the area of the end of the water supply line (59) (Column 2, lines 63-64);
connecting the water supply line (59) to the central water connection (12) of the reel (11) (Column 3, lines 48-49);
unwinding the second hose (7) from the reel only by necessary length (Column 4, lines 31-32)
whereby the wound part of the second hose (7) forms the hose supply (Column 2, line 69, The internal bumper maintains the second hose as a hose supply).
However, Wilson fails to disclose a method wherein the housing is a bag, wherein the hose is used as an attack hose to extinguish a fire, or wherein the necessary length is the amount required to reach the fire.
Clemens discloses a method wherein the housing for a hose is a bag (Column 3, lines 1-7), wherein the hose is used as an attack hose to extinguish a fire and wherein the necessary length is the amount required to reach the fire (Column 5, lines 31-33).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Clemens with the disclosures of Wilson providing a bag (Wilson, Column 3, lines 1-7) as the housing, wherein the hose is used as an attack hose to extinguish a fire and wherein the necessary length is the amount required to reach the fire (Wilson, Column 5, lines 31-33), in order to provide for convenient transport and use of the hose in a fire protection application.
Regarding claim 38, Wilson in view of Clemens, Eley and Flannery discloses the method according to claim 37 wherein the second hose has a second connection (15) at 
connecting the water supply line (59) to the second connection of the hose (Column 3, lines 48-49)
However, Wilson fails to disclose a method wherein the housing is a bag, wherein the hose is used as an attack hose to extinguish a fire, wherein the bag is brought along with the reel with the second hose.
Clemens discloses a method wherein the housing for a hose is a bag (Column 3, lines 1-7), wherein the hose is used as an attack hose to extinguish a fire, wherein the bag is brought along with the hose (Column 4, lines 19-22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson with the disclosures of Clemens providing a bag (Clemens, Column 3, lines 1-7) as the housing, wherein the bag is brought along with the hose (Clemens, Column 4, lines 19-22), wherein the hose is used as an attack hose to extinguish a fire (Clemens, Column 5, lines 31-33), in order to provide for convenient transport and use of the hose in a fire protection application.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 3,388,716) in view of Eley (US 9,261,212) and Clemens (US 4,442,557), further in view of Fernandez (US 9,004,391).
Regarding claim 39, Wilson discloses a device for the safe and organized guided handling of the hose supply in the event of a firefighting operation, the device comprising:
a hose (13);
a reel (11) for receiving the hose (The limitation is interpreted as a recitation of intended use), the reel (11) including a first support having a first outer surface with a 
a central water connection (12) connected to the reel (11), wherein the hose (13) can be wound on the reel (11) to form a hose supply (Column 4, line 30) and
the central water connection (12) is in fluid communication with the hose (13) (Column 2, lines 63-65)
the reel (11) is mounted rotatably in a housing wherein the housing has a hole (19) for the central water connection (12) (Figure 1), the reel rotatable in the housing about an axis for unwinding the hose (Column 4, lines 3-7).
Eley discloses a hose connector (20) that is rotatable relative to a base (14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the reel of Wilson to further include the central connection (Wilson, 12) with the connection (Eley, 20, 14) of Eley, thereby providing the connection (Eley, 20, 14) rotatable relative to the reel (Wilson, 11), in order to provide for ease in storing and using the hose, as disclosed by Eley (Column 1, lines 11-14).
Wilson in view of Eley fails to disclose the device including a bag for transporting the reel, the bag at least partially comprising a flexible material and having a strap, the bag forming an opening for the central water connection , wherein the bag comprises a first side portion having a circular profile corresponding to the circular profile of the first outer surface and a second side portion having a circular profile corresponding to the circular profile of the second outer surface such that the bag has a form adapted to a form of the reel.
Clemens discloses a housing for carrying a hose that is a bag (10), wherein the bag at least partially comprises a flexible material (Column 3, lines 4-6, Nylon) and having a strap (24a), the bag forming an opening for the central water connection 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson in view of Eley with the disclosures of Clemens to include a bag (10), wherein the bag at least partially comprises a flexible material (Column 3, lines 4-6, Nylon) and having a strap (24a), the bag forming an opening for the central water connection (Figure 1, The central opening receiving the hose), wherein the bag comprised a first side portion (14a) having a profile (Figure 1), and a second side portion (16a) having a profile (Figure 1), in order to provide for a secure structure to store and deploy a hose in a variety of environments.
Fernandez discloses a hose carrying device that includes first (20) and second (30) side portions (Figure 1), that each have a circular profile corresponding to a circular profile (Figure 1) of the outer surface of a reel (40) (Figures 1 and 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson in view of Eley and Clemens with the disclosures of Fernandez adapting the first side portion and the second side portion (Clemens, 16a) to have a circular profile corresponding to the circular profile of the second outer surface of the reel such that the bag has a form adapted to a form of the reel (Fernandez, Figures 1 and 2), in order to provide for security of the reel.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Eley, Clemens, and Flannery, further in view of Fernandez (US 9,004,391).
Regarding claim 14, Wilson in view of Eley, Clemens and Flannery discloses the device according to claim 7, but fails to disclose a hose wherein the hose has a length between 15meters and 45m.

It would have been obvious to ne having ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson in view of Eley, Clemens and Flannery with the disclosures of Flannery, providing a hose 15m in length, in order to provide for a device suitable for fire-fighting operations, as disclosed by Fernandez (Column 1, lines 45-47).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Eley, Clemens, and Flannery, further in view of Keck (US 4,425,000).
Regarding claim 19, Wilson in view of Eley, Clemens and Flannery discloses the device according to claim 7, wherein the bag has a front side and a rear side (Figure 1);
and at least one carry handle (24a) and a strap (30a) in order to transport an unconscious person in the bag with the bag in an open configuration (Figure 2).
However, Wilson in view of Eley, Clemens and Flannery, fails to disclose a device wherein the bag has a peripheral hook and loop or zip fastener between the front side and the rear side.
Keck discloses a hose carrier bag that includes a hook (22) and loop (24) as a fastener between a front and rear side of a bag (Figure 2). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson in view of Eley, Clemens and Flannery, with the disclosures of Keck, replacing the Velcro connection with a hook (Keck, 22) and loop (Keck, 24) fastener between the front and rear of the bag (Clemens, 10), in order to provide for quick release deployment, as disclosed by Keck (Column 2, lines 40-43).
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Clemens, further in view of Davis (US2009/0166141).
Regarding claim 22, Wilson in view of Eley, Clemens and Flannery discloses the device according to claim 7, wherein the bag has a front side and a rear side (Figure 2), but fails to disclose a bag wherein at least one of the front side and rear side of the bag is reinforced with a plate.
Davis discloses a bag wherein plates (112, 114) are included on the front and rear of the bag.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson in view of Clemens, Eley, and Flannery, with the disclosures of Davis, further providing plates (Davis, 112, 114) on the front and rear of the bag (Clemens (10), in order to provide for protection of the bag, as disclosed by Davis (Paragraph 56).
Regarding claim 23, Wilson in view of Clemens, Eley, Flannery, and Davis discloses the device according to claim 22, wherein the plate (Davis, 112, 114) has rollers (Davis, 108, 110) on the side facing away from the bag (Clemens, 10) (Davis (Davis, Figure 8A).
Regarding claim 24, Wilson in view of Clemens, Eley, Flannery and Davis discloses the device according to claim 22, wherein the plate is removable (Davis, Paragraph 37, The plates may be added and removed from the shells), and the reinforcing plate has fastening components (Davis, paragraph 37, the plates may be added by fasteners) for a person to be rescued (The limitation is interpreted as a recitation of intended use; The limitation is afforded limited patentable weight; The fastening capability provides for the ability of a person to be rescued).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Clemens, Eley, and Flannery, further in view of Benoit (FR 2549377).
Regarding claim 29, Wilson in view of Clemens, Eley, and Flannery discloses the device according to claim 7, but fails to disclose a device wherein a safety line is attached to the bag; wherein the safety line includes means for automatic winding.
Benoit discloses a device wherein a safety line (20) is attachable by a hook, making it attachable to a desired location (Figure 3), and wherein the line has automatic winding (Page 4, paragraph 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson in view of Clemens, Eley and Flannery with the disclosures of Benoit, further attaching a safety line (Benoit, 20) to the bag (Clemens, 10); wherein the safety line is provided with means for automatic winding (Benoit, Page 4, paragraph 1), in order to provide for protection of the user in hazardous conditions, as disclosed by Benoit (Page 1, paragraph 2).
Response to Arguments
Applicant’s arguments with respect to claims 7 and 39 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752           

                                                                                                                                                                                             /QINGZHANG ZHOU/Primary Examiner, Art Unit 3752